                                             Case 3:20-cv-05832-JD Document 263 Filed 06/03/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LISA MCCARTHY, et al.,                             Case No. 20-cv-05832-JD
                                                         Plaintiffs,
                                   8
                                                                                               ORDER RE MOTION TO TRANSFER
                                                   v.                                          AND ADMINISTRATIVE MOTION RE
                                   9
                                                                                               INJUNCTION APPLICATION
                                  10        INTERCONTINENTAL EXCHANGE,
                                            INC., et al.,                                      Re: Dkt. Nos. 34, 261
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            In this consumer antitrust action, plaintiffs Lisa McCarthy and twenty-six others have sued

                                  14   dozens of banks and financial institutions, alleging that the defendants engaged in a price-fixing

                                  15   conspiracy to fix the intra-bank interest rate known as the USD ICE LIBOR rate. Dkt. No. 1.

                                  16   Plaintiffs, who are borrowers and consumers of loans and credit cards with variable interest rates,

                                  17   say that they paid the illegally-fixed price as the base of their loans, or were substantially

                                  18   threatened with harm from the continued use of the price-fixed rate. Id.

                                  19            Defendants have moved to transfer this action to the Southern District of New York. Dkt.

                                  20   No. 34. The request is denied. Defendants’ request for administrative relief in connection with

                                  21   plaintiffs’ most recent injunction application is granted in part. Dkt. No. 261.

                                  22   I.       MOTION TO TRANSFER
                                  23            A subset of defendants, namely the U.S.-based entities that were served, seek to transfer

                                  24   the case under 28 U.S.C. § 1404 to the United States District Court for the Southern District of

                                  25   New York. Dkt. No. 34. Under Section 1404(a), “[f]or the convenience of parties and witnesses,

                                  26   in the interest of justice, a district court may transfer any civil action to any other district or

                                  27   division where it might have been brought or to any district or division to which all parties have

                                  28   consented.”
                                           Case 3:20-cv-05832-JD Document 263 Filed 06/03/21 Page 2 of 4




                                   1          Defendants’ main argument for a § 1404 transfer is that this case, “[l]ike dozens of other

                                   2   cases filed in or transferred to the S.D.N.Y. since 2011, . . . asserts antitrust claims arising from

                                   3   the U.S. Dollar London Interbank Offered Rate (‘USD LIBOR’), a widely used financial

                                   4   benchmark that is set in London and has been the subject of extensive litigation in the S.D.N.Y.

                                   5   for nearly a decade.” Dkt. No. 34 at 1; see also Dkt. No. 182 at 2 (“judicial efficiency favors

                                   6   transfer because of the ‘substantial overlap’ between this action and the USD LIBOR-related

                                   7   actions already filed in the S.D.N.Y.”). Defendants highlight two S.D.N.Y. cases in particular:

                                   8   (1) In re LIBOR-Based Financial Instruments Antitrust Litigation, No. 11-md-2262-NRB

                                   9   (S.D.N.Y.); and (2) In re: ICE LIBOR Antitrust Litigation, No. 19-cv-439-GBD (S.D.N.Y.).

                                  10          The point is not well taken. No district has a monopoly on LIBOR price-fixing litigation.

                                  11   This case is not so closely related to the S.D.N.Y. cases that a good argument for judicial

                                  12   efficiency can be made. Defendants in effect acknowledged this conclusion by not asking the
Northern District of California
 United States District Court




                                  13   Judicial Panel on Multidistrict Litigation to formally have this case made a part of the In re

                                  14   LIBOR-Based Financial Instruments MDL pending in S.D.N.Y., or any other case in that district.

                                  15   This signals a recognition that this case is not sufficiently related to that MDL to warrant

                                  16   centralization. To put a finer point on this, defendants acknowledge that the constituent cases of

                                  17   the In re LIBOR MDL “relate generally to USD BBA LIBOR.” Dkt. No. 34 at 3. In contrast, the

                                  18   allegations here focus on the 2016 to 2020 time period, see Dkt. No. 1 ¶¶ 71, 79, which began a

                                  19   few years after the Intercontinental Exchange Benchmark Administration Limited (“IBA”) took

                                  20   over managing the LIBOR from the British Bankers’ Association, changing the “BBA LIBOR” to

                                  21   the “ICE LIBOR.” Id. ¶¶ 30-36.

                                  22          So too for the other case identified by defendants, In re: ICE LIBOR Antitrust Litigation.

                                  23   While that case is related to the ICE LIBOR, as is this one, it is “currently on appeal before the

                                  24   Second Circuit.” Dkt. No. 34 at 5. The S.D.N.Y. is consequently without jurisdiction over that

                                  25   closed case.

                                  26          Defendants’ showings for the core elements of a § 1404(a) transfer motion are equally

                                  27   tepid. Defendants bear the burden of establishing that the S.D.N.Y. is “the more appropriate

                                  28   forum for the action.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 499 (9th Cir. 2000). The
                                                                                          2
                                             Case 3:20-cv-05832-JD Document 263 Filed 06/03/21 Page 3 of 4




                                   1   Court makes this determination “according to an individualized, case-by-case consideration of

                                   2   convenience and fairness,” considering such factors as “the plaintiff’s choice of forum, the

                                   3   respective parties’ contacts with the forum, the contacts relating to the plaintiff’s cause of action in

                                   4   the chosen forum, the differences in the costs of litigation in the two forums, the availability of

                                   5   compulsory process to compel attendance of unwilling non-party witnesses, and the ease of access

                                   6   to sources of proof.” Id. at 498-99 (quotations and numerals omitted).

                                   7           Defendants have not established that any of these factors support a transfer. In our digital

                                   8   world, document collection, review, and production, and other discovery tasks, are readily

                                   9   accomplished without much regard for the geographic location of the records or the witnesses. To

                                  10   the extent that party and non-party witnesses reside in New York or other places outside this

                                  11   district, the burden is likely to be on plaintiffs to travel for depositions, or alternatively to conduct

                                  12   depositions remotely. The Court handles all discovery issues in its cases, and the parties may be
Northern District of California
 United States District Court




                                  13   assured that it will take an active role in resolving disputes and requiring cost-efficient discovery

                                  14   practices. Defendants do not contest that the conduct plaintiffs challenge is alleged to have

                                  15   occurred throughout the United States, including in this district, and that at least one of the

                                  16   plaintiffs resides in this district. While the convenience of non-party witnesses for trial can be an

                                  17   important factor, see Van Mourik v. Big Heart Pet Brands, Inc., No. 3:17-cv-03889-JD, 2018 WL

                                  18   3549122, at *2 (N.D. Cal. Jul. 24, 2018), defendants have not demonstrated with any degree of

                                  19   certainty why New York might be more convenient for a trial than San Francisco. With respect to

                                  20   plaintiffs’ choice of forum, it is not a dispositive factor here, but neither is it entirely irrelevant, as

                                  21   defendants say. See Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987).

                                  22           Consequently, defendants have not carried their burden of demonstrating that the S.D.N.Y.

                                  23   is the more appropriate forum for this litigation. A transfer is denied.

                                  24   II.     ADMINISTRATIVE MOTION RE INJUNCTION APPLICATION

                                  25           In response to plaintiffs’ Application for an Order to Show Cause Why Injunction Should

                                  26   Not Issue, Dkt. No. 259, defendants have filed an administrative motion that makes a number of

                                  27   requests in the alternative. Dkt. No. 261. The request to strike plaintiffs’ motion as duplicative is

                                  28
                                                                                            3
                                           Case 3:20-cv-05832-JD Document 263 Filed 06/03/21 Page 4 of 4




                                   1   denied. The motion states that it is based on “new evidence,” Dkt. No. 259 at 1, and the Court

                                   2   accepts that representation.

                                   3           Defendants’ request for more time to respond to the motion is granted. The response is

                                   4   due by July 22, 2021. Plaintiffs may file a reply by August 19, 2021.

                                   5           The Court will hear plaintiffs’ injunction motion on September 9, 2021, at 10:00 a.m., and

                                   6   consider it together with plaintiffs’ previous injunction motion, Dkt. No. 19. The parties should be

                                   7   prepared to address the two motions together at the hearing. The Court will advise the parties in

                                   8   advance of the hearing date whether the hearing will be held in person or by remote access. If the

                                   9   parties have a preference, they may state it in a joint filing.

                                  10           IT IS SO ORDERED.

                                  11   Dated: June 3, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                         JAMES DONATO
                                  14                                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
